Citation Nr: 0621437	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  99-18 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for chronic bronchitis, 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

 Appellant and his wife


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from May1968 to October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which, inter alia, denied the 
veteran's claim for an increased rating for bronchitis.  The 
Board notes that service connection for chronic bronchitis 
was granted with a noncompensable evaluation effective 
October 4, 1996, by a March 1997 rating decision.  The 
veteran's claim for an increased rating for bronchitis was 
received in March 1998. 

In May 2002, the veteran was afforded a video conference 
hearing before the undersigned Veterans Law Judge.  

By a February 2006 rating decision, a 30 percent rating for 
bronchitis was established effective October 4, 1996.


FINDING OF FACT

The veteran's FEV-1 findings are greater than 55 percent 
predicted; his FEV-1/FVC findings are greater than 55 
percent; and, his DLCO SB findings are greater than 55 
percent predicted; there is no evidence of cor pulmonale, 
right ventricular hypertrophy, pulmonary hypertension, 
episodes of acute respiratory failure, or that he requires 
outpatient oxygen therapy.    


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for chronic bronchitis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6600 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

				     I.  Increased Rating

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2005); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Such is the 
case here.  

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2005).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2005).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).

The veteran's chronic bronchitis is rated as 30 percent 
disabling under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6600 
(2005).  

Under DC 6600, a rating of 30 percent requires evidence of 
FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 
percent, or DLCO (SB) of 56 to 65 percent predicted.  A 60 
percent disability evaluation necessitates evidence of 
evidence of FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 
40 to 55 percent, DLCO (SB) of 40 to 55 percent predicted, or 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  The highest rating allowable under 
this Diagnostic Code, 100 percent, requires evidence of FEV-1 
of less than 40 percent of predicted value, FEV-1/FVC of less 
than 40 percent, DLCO (SB) of less than 40 percent predicted, 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), cor 
pulmonale (right heart failure), right ventricular 
hypertrophy, pulmonary hypertension (shown by Echo or cardiac 
catheterization), episode(s) of acute respiratory failure, or 
requires outpatient oxygen therapy.  

The Board notes that it was explained in a February 2005 VA 
examination report that maximum oxygen consumption testing 
was performed neither at the Fayetteville VA Medical Center, 
nor at any local hospitals located in northwest Arkansas.  It 
was also stated that the VA Medical Center was unsuccessful 
in finding anyone to conduct the test on a fee basis.    

The relevant medical evidence includes a February 1999 VA 
respiratory examination report and accompanying pulmonary 
function report which revealed FEV-1 of 97 percent predicted 
and FEV-1/FVC of 79 percent.  Spirometry was stated to be 
within normal limits.  The veteran was afforded another VA 
examination in November 2004.  The record contains a report 
of pulmonary function tests conducted in conjunction with the 
examination.  The report revealed FEV-1 of 77 percent 
predicted and FEV-1/FVC of 65 percent.  Also of record is a 
February 2005 VA examination report, however, no pulmonary 
function tests were performed in connection with this 
examination.  Finally, pursuant to an October 2005 Board 
remand, the veteran was afforded another VA examination in 
November 2005 which diagnosed chronic bronchitis.  The 
accompanying pulmonary function report revealed FEV-1 of 94 
percent predicted and FEV-1/FVC of 68 percent.  DLCO (SB) was 
102 percent predicted.  

The preponderance of the evidence is against the veteran's 
claim.  In order to warrant a higher, 60 percent rating, the 
evidence would need to show FEV-1 of 40 to 55 percent 
predicted, FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 40 
to 55 percent predicted.  As is illustrated above, such is 
not shown here.  Nor is cor pulmonale, right ventricular 
hypertrophy, pulmonary hypertension (shown by Echo or cardiac 
catheterization), or episode(s) of acute respiratory failure 
shown.  Additionally, it is not shown that the veteran 
requires outpatient oxygen therapy.  Finally, it is 
reiterated that it was not feasible in the instant matter to 
have the maximum oxygen consumption test performed.  
Therefore, the veteran's claim for a rating in excess of 30 
percent for chronic bronchitis must be denied.        

As the preponderance of the evidence is against the claim, 
the benefit of the doubt 
rule is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

					II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
     
VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a March 2004 letter informed the 
veteran of what the evidence needed to show in order to 
establish entitlement to an increased rating.  The letter 
also informed the veteran of VA's duty to assist him in 
obtaining evidence for his claim.   
   
A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Here, the March 2004 VCAA notice letter did 
request that the veteran send VA any evidence or information 
he had pertaining to his claim.
 
Also, a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, although the initial AOJ decision was 
made prior to the veteran having been informed of the VCAA, 
any defect with respect to the VCAA notice requirement in 
this case was harmless error.  For example, after the VCAA 
letter was sent to the veteran the claim was readjudicated by 
the AOJ in the April 2005 and February 2006 supplemental 
statements of the case.  

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

An increased rating for chronic bronchitis is denied.  



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


